UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-01209 Bridges Investment Fund, Inc. (Exact name of registrant as specified in charter) 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Address of principal executive offices) (Zip code) Edson A. Bridges III 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Name and address of agent for service) (402) 397-4700 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:June 30, 2010 Item 1. Reports to Stockholders. Semi-Annual Shareholder Report 8401 West Dodge Road - 256 Durham Plaza - Omaha, Nebraska 68114 - voice: (402) 397-4700 fax: (402) 397-8617 - www.bridgesfund.com This page has been intentionally left blank. Contents of Report Page 1 Shareholder Letter Exhibit 1 Portfolio Transactions During the Period From January 1, 2010 Pages 2 – 3 through June 30, 2010 Exhibit 2 Selected Historical Financial Information Pages 4 – 5 Page 6 Expense Example Page 7 Allocation of Portfolio Holdings Pages 8 – 20 Financial Statements Pages 21 – 24 Additional Disclosures IMPORTANT NOTICES Opinions expressed herein are those of Edson L. Bridges III and are subject to change. They are not guarantees and should not be considered investment advice. The S&P 500 Index is a broadly based unmanaged composite of 500 stocks which is widely recognized as representative of price changes for the U.S. equity market in general. The Russell 1000 Growth Index is an unmanaged composite of stocks that measures the performance of the stocks of companies with higher price-to-book ratios and higher forecasted growth values from a universe of the 1,000 largest U.S. companies based on total market capitalization. You cannot invest directly in a specific index, however, you may invest in a number of open end investment companies organized and operated by other sponsors for the purpose of experiencing the investment results for an index. Fund holdings are subject to change and should not be considered a recommendation to buy or sell any security. Please refer to the Schedule of Investments for complete information on holdings in the Fund. Mutual fund investing involves risk. Principal loss is possible. Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Earnings per share is calculated by taking the total earnings divided by the number of shares outstanding. This report has been prepared for the information of the shareholders of Bridges Investment Fund, Inc. and is under no circumstances to be construed as an offering of shares of the Fund. Such offering is made only by Prospectus. The Bridges Investment Fund is distributed by Quasar Distributors, LLC. This report must be preceded or accompanied by a prospectus. Bridges Investment Fund, Inc. 8 OMAHA, NEBRASKA 68114 - 3453 TELEPHONE 402 - 397 - 4700 FACSIMILE 402 - 397 - 8617 July 8, 2010 Dear Shareholder: Bridges Investment Fund had a total return of -13.40% in the second quarter of 2010, which lagged the 11.43% decline in the S&P 500 and 11.75% decline in the Russell 1000 Growth Index over the same period. For the twelve month period ended June 30, 2010, the Fund had a total return of 10.57% versus 14.43% for the S&P 500 and 13.62% for the Russell 1000 Growth Index.For the three year period ended June 30, 2010, the Fund had an average annual total return of -7.07% versus -9.81% for the S&P 500 and -6.91% for the Russell 1000 Growth Index.For the five year period ended June 30, 2010, the Fund had an average annual total return of -1.86% versus -0.79% for the S&P 500 and 0.38% for the Russell 1000 Growth Index.For the ten year period ended June 30, 2010, the Fund had an average annual total return of -2.98% versus -1.59% for the S&P 500 and -5.14% for the Russell 1000 Growth Index.The Fund’s expense ratio is 1.03%. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Fund performance current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 866.934.4700. The stock market had its worst quarter since the fourth quarter of 2008, as investors reacted negatively to increasing economic problems in the European Union, the Gulf of Mexico oil spill, and as concerns regarding the sustainability of the economic recovery increased. Ironically, the market’s decline during the quarter began toward the end of April as the first quarter earnings season wound down.Earnings for the first quarter saw a fifth straight quarter of strong corporate profit improvement, as S&P 500 earnings grew 52% year over year, and 77.7% of S&P 500 companies reported positive earnings surprises. We believe the pace and sustainability of the economic recovery that has been in place since early 2009 is the most significant risk facing investors for the remainder of 2010 and into 2011. It appears that current equity market valuations are discounting either a double dip recession, or a material economic slowdown over the next several quarters. At present, the S&P 500 trades at about 12-13x estimated 2010 earnings, well below the average of the past several decades.We anticipate continued earnings growth on balance over the next several years which in combination with a return to more normal valuation levels would drive satisfactory equity returns. While we expect continued market volatility given the challenging nature of the current global economic situation, we believe the Fund’s holdings remain attractively valued and are well positioned to show continued improvement in financial performance going forward. Sincerely, Edson L. Bridges III, CFA President and Chief Executive Officer –2– Exhibit 1 BRIDGES INVESTMENT FUND, INC. PORTFOLIO TRANSACTIONS DURING THE PERIOD FROM JANUARY 01, 2, 2010 (Unaudited) Bought or Held After Securities Received Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares Altria Group, Inc. American Capital Ltd. Anadarko Petroleum Corp. 7.625% Sr. Notes due 03/15/2014 Anadarko Petroleum Corp. Bank of America Corporation 1 Berkshire Hathaway, Inc. Class B BHP Billiton Ltd. Spons. ADR Carnival Corporation Caterpillar, Inc. Celgene Corporation Credicorp Limited DIRECTV - Class A 2 Express Scripts, Inc. GameStop Corporation Gilead Sciences, Inc. Goldman Sachs Group, Inc. Google, Inc. JPMorgan Chase & Co. Kohl's Corporation MasterCard, Inc. McDonald's Corporation Netflix, Inc. Research In Motion Limited Strayer Education, Inc. Teva Pharmaceutical Industries Ltd. Visa, Inc. 150-for-1 Stock Split on January 21, 2010 22-for-1 Stock Split on June 8, 2010 –3– Exhibit 1 (Continued) BRIDGES INVESTMENT FUND, INC. PORTFOLIO TRANSACTIONS DURING THE PERIOD FROM JANUARY 01, 2, 2010 (Unaudited) Sold or Held After Securities Exchanged Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares Alcon, Inc. — Apple, Inc. Capital One Financial Corporation CME Group, Inc. Dolby Laboratories, Inc. eBay, Inc. — Fiserv, Inc. — Fluor Corporation Ford Motor Credit Co. Sr. Notes 7.875% due 06/15/10 — GameStop Corporation — General Electric Company Gilead Sciences, Inc. Level 3 Financing, Inc. 12.25% due 03/15/2013 — Lowe's Companies, Inc. — Monsanto Company — Netflix, Inc. — Praxair, Inc. — Roper Industries, Inc. Smith International, Inc. — State Street Corporation — Union Pacific Corporation WellPoint, Inc. — –4– Exhibit 2 BRIDGES INVESTMENT FUND, INC. SELECTED HISTORICAL FINANCIAL INFORMATION (Unaudited) – Year End Statistics – Valuation Net Shares Net Asset Dividend/ Capital Date Assets Outstanding Value/Share Share Gains/Share 07-01-63 $ $ $
